Campbell, C. J.,
delivered the opinion of the court.
The averment of the bill “ that said defendants have been in actual possession of said land, claiming title to same under said deed from Gwin and Hemingway and said deed from the auditor, twelve months prior to the date of the filing of this bill,” is fatal to it, for the case made brings it within the fourth section of the act, entitled “An act to quiet and settle the title to certain lands in the Yazoo Delta,” etc., approved March 2,1888.
It was within the power of the legislature to require all actions tó recover any of the land described in the act to be brought within twelve months after the passage of the act. While what is a reasonable time in which to bring actions asserting existing rights is not a purely legislative question for final determination beyond the reach of the courts, we are unwilling to declare that the time prescribed was an unreasonably short period for the assertion of claims to land in the situation in which the lands mentioned by the act referred to were.

Affirmed.